Fourth Court of Appeals
                               San Antonio, Texas
                                   December 30, 2019

                                   No. 04-19-00797-CV

                         EWING CONSTRUCTION CO., INC.,
                                   Appellant

                                            v.

                 BENAVIDES INDEPENDENT SCHOOL DISTRICT,
                                 Appellee

                From the 229th Judicial District Court, Duval County, Texas
                                Trial Court No. DC-18-122
                     The Honorable Baldemar Garza, Judge Presiding


                                     ORDER
      The Appellant’s Motion for Extension of Time to File Brief is hereby GRANTED.



                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of December, 2019.



                                                 ___________________________________
                                                 Michael A. Cruz,
                                                 Clerk of Court